Title: To Benjamin Franklin from David Hartley, 29 May 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square May 29 1778
Yours received this moment of the 25th instant by Mr. Parker. I will apply for the exchange of the prisoners without delay and will press the point as much as I can which in truth I have done many times since I saw you but official departments move slowly here. A promise of 5 Months is yet unperformed. The inclosed letters came to me but yesterday tho they are dated April 7th. Mr. Wren has writ me word that several of the prisoners have similar requests to make. The two bills which you sent me were upon Nesbit £15 15s. 0d. drawn by Wm. Parsons which I sent to my Banker and he sent me for answer that he had offered the bill at Nesbits and that they returned for answer Ignoramus. The other bill is upon Vaughan for £21 which has not yet been sent for acceptance.
 
Notation: David Hartley to Benjamin Franklin
